DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1, 2, 4-7, 9 and 10 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by US 2013/0317578 A1 to Diller et al. (Diller).
Regarding claim 1, Diller teaches a cryolipolysis device (Fig. 7) comprising a suction unit (impermeable cover 1) including a flange (seal 2) configured to press against a treatment area of a user (Fig. 7), and a chamber (paragraph [0139]) contiguous with the flange (paragraph [0139] which states “a seal 2 around the perimeter”) that defines a cavity (paragraph [0139]) configured to receive an ice pack (warming or cooling pack 5), and a manual vacuum device (a source of pumping 8; paragraph [0131] which states “In some embodiments, the devices of the disclosure may produce negative pressure by a portable surface vacuum system that comprises a means for manual evacuation, for my example, by a manual bulb pumping device or a manual lineal pumping device or a manual rotary pumping device or a manual hinged pumping device or a bellows pumping device or a self-contained battery operated vacuum pump.”) configured to produce suction within the chamber of the suction unit to generate a vacuum to maintain the flange against the treatment area of the user (paragraph [0131] which states “The negative pressure may optionally be up to about 25 mm Hg, up to about 50 mm Hg, up to about 75 mm Hg, and/or up to about 100 mm Hg.”), wherein the cavity is positioned relative to the flange such that when the flange presses against the treatment area and the manual vacuum device produces suction the cavity receives both the ice pack and a surface of the treatment area (Fig. 7 as the application of the negative pressure as taught by Diller will drawn the treatment area 4 and the pack 5 into the cavity).
Regarding claim 2, Diller teaches the device of claim 1 as well as a tube (connection 6) having a first end coupled to the suction unit (Fig. 7) and a second end coupled to the vacuum device (Fig. 7).
Regarding claim 4, Diller teaches the device of claim 1 as well as wherein the chamber comprises a bell jar (Fig. 7 as bell jar is defined by the Merriam-Webster dictionary as “a bell-shaped usually glass vessel designed to cover objects or to contain gases or a vacuum” and Fig. 7 is shaped in such a manner).
Regarding claim 5, Diller teaches the device of claim 1 as well as wherein the vacuum device is configured to produce 10 to 20 kPa of suction within the chamber of the suction unit (A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.).
Regarding claim 6, Diller teaches the device of claim 1 as well as wherein the vacuum device comprises a bulb (paragraph [0131] which states “In some embodiments, the devices of the disclosure may produce negative pressure by a portable surface vacuum system that comprises a means for manual evacuation, for my example, by a manual bulb pumping device or a manual lineal pumping device or a manual rotary pumping device or a manual hinged pumping device or a bellows pumping device or a self-contained battery operated vacuum pump.”).
Regarding claim 7, Diller teaches the device of claim 1 as well as an ice pack (warming or cooling pack 5) contained within the cavity (Fig. 7).
Regarding claim 9, Diller teaches the device of claim 1 as well as wherein the flange and the chamber comprise a unitary structure (Fig. 7).
Regarding claim 10, Diller teaches the device of claim 1 as well as a gasket (see annotated Fig. 7 below). 


    PNG
    media_image1.png
    343
    519
    media_image1.png
    Greyscale

	Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 3 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Diller.
Regarding claim 3, Diller teaches the device of claim 2, but not aiding the coupling of the tube to the suction unit and vacuum device with a grommet.  It is asserted that it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have utilized a grommet to aid in coupling as one having ordinary skill in the art would be reasonably apprised of the ways in which the tube may be connected to the suction unit and the vacuum device including the use of a grommet.
Regarding claim 12, Diller teaches the device of claim 1 but not wherein the suction unit comprises silicone.  It is asserted that it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have utilized silicone, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.
Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Diller in view of US 2015/0272775 A1 to Chehab et al. (Chehab).
Regarding claim 8, Diller teaches the device of claim 7, but not wherein the ice pack has a melting/freezing point of -6oC to -11oC.  Chehab teaches an analogous thermal pack pouch to that of Diller as well as the material contained within the thermal pack pouch to be gel-type material that has thermal properties such that its’ freezing point is colder than the freezing point of water and in some embodiments the freezing point is much colder than the freezing point of water ([0011]).  Chehab teaches that this allows the pack to remain soft and flexible and comfortable around a curved surface even at low temperatures.  While Chehab is silent with respect to the melting/freezing point specifically being -6oC to -11oC, it is asserted that it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have selected a desired freezing/melting point, since it has been held hat where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.
Claim(s) 13 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Diller in view of US 2,063,382 to Homan (Homan).
Regarding claims 13 and 14, Diller teaches the device of claim 1, but not a belt configured to compress the suction unit to the treatment area of a user wherein the suction unit includes a first attachment member and the belt includes a plurality of second attachment members, wherein the suction unit is secured to the belt by joining the first attachment member to one or the second attachment members.  Homan teaches a vacuum cup (4) that encloses and supports a member (2).  The vacuum cup includes a socket member (9) that is coupled to a head portion (8) for connecting the vacuum cup to a harness or belt (10).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have included the belt and attachment members as taught by Homan to help ensure proper positioning and pressure applied to the desired area as taught by Homan.  It is noted that while Homan does not teach a plurality of second attachment members, it is asserted that it would have been obvious to one having ordinary skill in the art before the effective filing of the claimed invention to have included multiple second attachment members since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  
Allowable Subject Matter
Claims 15-20 are allowed.
Response to Arguments
Applicant's arguments filed 21 July 2022 have been fully considered but they are not persuasive.  Applicant argues that “As explicitly recognized by the Examiner, the applied prior art of Lee and Romiti does not disclose or suggest a cavity that is positioned relative to the flange such that when he flange presses against the treatment area and the manual vacuum device produces suction, the cavity receives both the ice pack and a surface area of the treatment area as claimed and claim 1 has been amended to be allowable for the same reason as independent claim 1.  The indication of allowability and reasons therefore of claim 15 are with respect to the method claims.  Additionally, neither Lee nor Romiti has been applied to amended claim 1 above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAITLYN E SMITH whose telephone number is (571)270-5845. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on (571)272-4764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KAITLYN E SMITH/Primary Examiner, Art Unit 3794